Appeal by an employer and its carrier from a decision and award made by the Workmen’s Compensation Board for disability resulting in reduced earnings at the rate of $12 per week. Claimant suffered from an epigastric hernia as the result of heavy lifting. He was paid compensation, and was also operated on twice for relief from the condition, but there was a recurrence of the herniated condition each time. The proof is clear that he was disabled without the use of some support in the area where the hernia existed. Appellants’ sole point is that if he wears a truss he can work, and therefore he was not disabled between certain periods which the award covers. We cannot say as a matter of law that the board could not find disability under the circumstances. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.